                Case 2:13-cr-00103-MCE Document 389 Filed 12/02/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:13-CR-00103 MCE
11
                                   Plaintiff,             STIPULATION TO CONTINUE ADMIT/DENY
12                                                        HEARING; FINDINGS AND ORDER
                             v.
13                                                        DATE: December 10, 2020
     JANNICE RIDDICK,                                     TIME: 10:00 a.m.
14                                                        COURT: Hon. Morrison C. England, Jr.
                                  Defendant.
15

16
            This case was originally set for an admit/deny hearing on December 3, 2020. On December 1,
17
     2020, the Court continued this matter to December 10, 2020. Counsel for defendant is not available on
18
     December 10, 2020, therefore the parties are requesting December 17, 2020 as an initial appearance and
19
     admit/deny hearing date. On May 13, 2020, this Court issued General Order 618, which suspends all
20
     jury trials in the Eastern District of California “until further notice.” Further, pursuant to General Order
21
     611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit
22
     Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has
23
     allowed district judges to continue all criminal matters to a date after May 2, 2021.1 This and previous
24
     General Orders, as well as the declarations of judicial emergency, were entered to address public health
25
     concerns related to COVID-19.
26

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO CONTINUE ADMIT/DENY HEARING         1
30
             Case 2:13-cr-00103-MCE Document 389 Filed 12/02/20 Page 2 of 2


 1          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States Attorney,

 2 through Roger Yang, Assistant United States Attorney, counsel for Plaintiff, and Christopher R. Cosca,

 3 counsel for Jannice Riddick, that the initial appearance and admit/deny hearing scheduled for

 4 December 3, 2020 may be vacated and continued to December 17, 2020 at 10:00 a.m.

 5          This continuance is requested to allow defense counsel the opportunity to conduct further legal

 6 research and arrange a meeting with Defendant to discuss potential resolution. At the time of the

 7 previous stipulation, the defendant’s state case had not been adjudicated, therefore the parties agreed to

 8 continue the case. The state case has now been adjudicated and the parties are ready to proceed. In

 9 addition, it appears that the defendant has not been arraigned on the Superseding Petition filed on

10 August 26, 2020. The parties request an arraignment on the Superseding Petition. Counsel for

11 defendant believes that failure to grant the above-requested continuance would deny counsel the

12 reasonable time necessary for effective preparation, taking into account the exercise of due diligence

13          IT IS SO STIPULATED.

14
      Dated: December 1, 2020                                MCGREGOR W. SCOTT
15                                                           United States Attorney

16
                                                             /s/ ROGER YANG
17                                                           ROGER YANG
                                                             Assistant United States Attorney
18

19    Dated: December 1, 2020                                /s/ CHRISTOPHER R. COSCA
                                                             CHRISTOPHER R. COSCA
20                                                           Counsel for Defendant
                                                             JANNICE RIDDICK
21

22
                                           FINDINGS AND ORDER
23
            IT IS SO ORDERED.
24
     Dated: December 2, 2020
25

26

27

28

      STIPULATION TO CONTINUE ADMIT/DENY HEARING         2
30
